Broyles, J.
1. A bankrupt discharged after judgment against him in a State court in an action brought while the bankruptcy proceedings were pending is entitled to a perpetual stay of the execution on the judgment, although he did not before the rendition of the judgment ask for a stay of the proceedings in the State court. If the discharge of the bankrupt had been granted before the judgment was rendered, the ruling would be otherwise. Boynton v. Ball, 121 U. S. 457 (7 Sup. Ct. 981, 30 L. ed. 985, 3 R. C. L. 318, 319); Cavanaugh v. Fenley, 94 Minn. 505 (103 N. W. 711, 110 Am. St. R. 382); Gregory v. Cale, 115 Minn. 508 (133 N. W. 75, 37 L. R. A. (N. S.) 156) ; Collier on Bankruptcy (10th ed.), 405 b, 405 c.
2. Under the foregoing ruling the court did not err in overruling the demurrers to the petition for a stay of the execution, and in passing an order pei'petually staying the same.

Judgment affirmed.


Bodges, J., absent.